Citation Nr: 1521671	
Decision Date: 05/20/15    Archive Date: 05/26/15	

DOCKET NO.  11-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services, including those associated with left eye surgery, provided by Mease Countryside Hospital on November 23, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida.

The Veteran and his spouse testified before a Veterans Law Judge on two separate occasions, specifically, May 2012 and January 2015.  The Veteran was subsequently given the opportunity for a third Board hearing, but expressed no interest in such a hearing.

This case was previously before the Board in May 2014, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

Pursuant to applicable law and regulation, and, specifically, the provisions of 38 U.S.C.A. § 1728 (West 2014), in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that each of the following three criteria are met: 

(a) The care and services rendered were either:  

(1) for an adjudicated service-connected disability, 

(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, 

(3) for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability, or 

(4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2014).

(b) The treatment was for a medical emergency of such nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practical, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

At the time of the Board's May 2014 Remand, it was requested that the Veteran's case be reviewed on the basis of additional evidence associated with his claims file since a June 2011 statement of the case, to include the Veteran's lay statements, a February 2014 VHA opinion, and other added evidence.  Further requested was that, should the benefit sought on appeal be denied, the Veteran and his representative be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond prior to the record being returned to the Board for further review.

Regrettably, based on a review of the Veteran's file, it is unclear whether the above requested development was ever, in fact, undertaken.  Indeed, to date, there has yet to be issued a supplemental statement of the case encompassing evidence submitted since the June 2011 statement of the case.  Under the circumstances, the Veteran's case must once again be remanded in order that such development might be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in light of the decision by the United States Court of Appeals for Veterans Claims in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Board finds that the appellant should be given an opportunity to explain how his November 23, 2009 surgery was a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health given his January 2015 testimony that the surgery took place about a month after the left eye retina "completely detached."  Cf. http://www.mayoclinic.org/diseases-conditions/retinal-detachment/basics/symptoms/con-20022595 (A patient should always seek immediate medical attention if he or she notice any of symptoms of a retinal detachment.)

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2015, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The appellant should be invited to present evidence and argument explaining how his November 23, 2009 surgery was a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health particularly given his January 2015 testimony that the surgery took place about a month after the left eye retina "completely detached."

3.  The AOJ should then readjudicate the Veteran's claim for the payment or reimbursement of medical services, including those associated with left eye surgery, provided by Mease Countryside Hospital on November 23, 2009.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since June 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

